Citation Nr: 0121246	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  95-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
November 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas. 

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1999, and 
hereafter referred to as the Court) from a June 11, 1999 
decision wherein the Board denied his claim of entitlement to 
nonservice-connected disability pension benefits.  The Court 
in January 2000 vacated the June 11, 1999, Board decision and 
remanded the case for another decision taking into account 
matters raised in its order.

The veteran appealed the Board's June 15, 2000, decision.  
The Court in November March 2001 vacated this decision on the 
matter at issue and remanded the case for another decision 
taking into account matters raised in its order.

The record shows that the Board in June 2001 wrote to the 
appellant's attorney and informed him of the opportunity to 
submit additional evidence and argument in support of the 
appeal.  The attorney in June 2001 supplemented the record 
with additional written argument. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the VA Secretary in March 2001 filed an 
unopposed motion to remand this appeal in light of a 
significant change in the law during the pendency of this 
appeal that is applicable to the matter being considered.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has noted this claim has 
been denied on the basis that it was not well grounded.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board observes that the appellant's attorney in June 2001 
argued that the VA examination in 1998 did not comply with 
the instructions contained in the April 1997 Board remand.  
In view of the information on file, the Board believes that 
the RO should obtain relevant treatment records and a medical 
examination to provide a record that would allow for an 
informed determination of the issue on appeal in light of the 
adjudication principles established in Stegall v. West, 11 
Vet. App. 268 (1998) and as contemplated in the VCAA.  In 
Stegall, the Court held that the Board errs as matter of law 
when it fails to ensure compliance with a remand order and 
that such action raises the potential for prejudicial error. 

The veteran's attorney in May 2001 provided the Board with a 
copy of the executed authorization for representation and 
asked that a copy of all future correspondence and 
communications be forwarded.  This statement does not appear 
to prohibit VA from directly contacting the client since it 
does not suggest that all correspondence or other 
communication for the appellant must be addressed to the 
attorney and sent directly to the attorney.

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The RO should insure that all 
communications with the appellant 
necessary to the development required by 
this remand are accomplished in 
accordance with the provisions for 
claimant contacts in effect and as 
requested in the veteran's representation 
agreement that should be clarified with 
the veteran's attorney.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



In accordance with the representation 
provisions regarding client contacts, the 
RO should ask the appellant to provide 
the names, addresses and approximate 
dates of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment the 
veteran received for any disabilities.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCCA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A (b)(2)).






4.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

5.  The RO should arrange for a VA general 
medical examination of the veteran for 
pension purposes, and any necessary special 
examinations to determine the nature and 
severity of all disorders which may be 
present.  The examination should be scheduled 
at a time and medical facility convenient to 
the veteran.  The claims folder must include 
complete documentation regarding the 
scheduling of examinations pursuant to this 
remand.  Any further indicated special 
studies should be conducted.  The examiner(s) 
should identify all objective findings, 
including the specific functions affected by 
the various disorders.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that the 
claims file was in fact made available for 
review in conjunction with the 
examination(s).  The examiner(s) must be 
requested to express an opinion as to whether 
the veteran's disabilities have rendered him 
unable to work.  Any opinions expressed by 
the examiner(s) must be accompanied by a 
complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  

In particular, the RO should review the 
requested examination report(s) and 
required opinion(s) to sure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO should evaluate the veteran's 
disabilities and assign a percentage 
evaluation for each, to include 
consideration of the previous as well as 
revised criteria in those instances where 
applicable, and utilize those criteria 
more favorable to the veteran in rating 
each disability.  Karnas, supra.

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a permanent and total disability rating 
for pension purposes with application of 
the criteria under 38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 
4.17, 4.25 (2000).  

The decision should list all disabilities 
and note and discuss the applicable 
diagnostic codes for the respective 
ratings.  Consideration should also be 
accorded to the application of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and whether they 
provide a basis for any change in the 
disability ratings.  The RO should also 
consider Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 
2 Vet. App. 387 (1992) and Brown v. 
Derwinski, 2 Vet. App. 444 (1992), and 
the "average person" standard and the 
"unemployability" standard under 
38 U.S.C.A. § 1502(a)(1) (West 1991) and 
38 C.F.R. §§ 3.321, 4.15 and 4.17 (1995) 
for pension eligibility.  Consideration 
should also be given to the holding in 
Karnas v. Derwinski, as applicable, to 
rating any disorder found under changed 
regulations.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for nonservice-connected pension 
benefits.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


